DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (US 6247666 B1).
Regarding Claim 9 Baker discloses: A control plate-based control actuation system (embodiment shown in Figs. 7-12B) for steering a moving object, comprising:
a control plate (22) having at least four fin linkages (28’) for connecting at least four (See Fig. 8) fins (14) to the control plate; and
three actuators (24) configured to move the control plate (at 26) to produce movement in two or more of the at least four fins;
wherein a first actuator (first of 65/24) is configured to push or pull the control plate to move all fins simultaneously to create a roll moment in the moving object (Figs 10A-C, “positive roll deflection”; Column 5 Line 44);
wherein a second actuator (second of 65/24) is configured to push or pull the control plate to move a first pair of fins located opposite one another on the control plate to create a pitch moment in the moving object (Figs 11A-C, “positive pitch deflection”; Column 5 Line 46); and
wherein a third actuator (third of 65/24) is configured to push or pull the control plate to move a second pair of fins located opposite one another on the control plate to create a yaw moment in the moving object (Figs 12A-B, “positive yaw deflection”; Column 5 Line 49).

Regarding Claims 10-13 Baker discloses the actuation system:
10. The control plate-based control actuation system according to claim 9, wherein the control actuation system is in a tail section (“the rear end of the vehicle”; Column 3 Line 42) of the moving object.

11. The control plate-based control actuation system according to claim 9, wherein the control actuation system is in a mid-body section of the moving object (motors in 65 are forward of the tail, See Fig. 1).

12. The control plate-based control actuation system according to claim 9, further comprising a guidance system (“with a guided bomb, a guided munition”; Column 3 Line 10) for controlling the control plate-based control actuation system to steer the moving object toward a target.

13. The control plate-based control actuation system according to claim 9, wherein the first actuator, second actuator, and third actuator are linear actuators (since the motor (not shown) is connected to a screw 66 and push rod 60; See Column 3 Line 65).

Regarding Claims 3 and 8 Baker discloses the actuation system:
3. The control plate-based control actuation system according to claim 1, wherein the three actuators work together to either push/pull or tilt the control plate according to a three-dimensional planar equation a(x - Px) + b(y - Py) + c(z - pz) = 0 (inherent since Baker uses three push pull points 26, See Fig. 8).
8. The control plate-based control actuation system according to claim 1, wherein the control plate defines a plane and is connected to the four control surfaces via right angle linkage (a rack and pinion 72+76).

Claims 1, 2, 4-7, and 14-19 are rejected using the same elements and reasoning as applied to Claims 3, 8, and 9-13 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642